EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Antone on March 2, 2021.  The Application has been amended as follows: 
 
1.  ()  An optical receiver comprising:

at least one local oscillator providing local oscillator light having a local oscillator center frequency;
an optical combiner having a first , the optical combiner to combineprovided to the local oscillator light provided to  and provide a combined optical signal to the at least one output,
an opto-electrical converter having an a radio frequency (“RF”) electrical signal output, the opto-electrical converter converting the combined optical signal to a RF electrical signal at a RF frequency;

an electrical filter having an input electrically connected to receive the RF electrical signal having an output, the electrical filter introducing a group delay variation to the RF electrical signal; and
a rectifier having an input electrically connected to the output of the electrical filter and to rectify the electrical signal into a baseband electrical signal carrying the information,
wherein the local oscillator light center frequency being controlled relative to the optical signal center frequency to control the frequency of the RF electrical signal, so group delay variation in the RF electrical signal is at least partially offset by the group delay variation introduced by the filter.

2.  ()

3.  ()

4.  ()  The receiver of claim 1, where the variation corresponds to an amount of chromatic dispersion compensation in an optical fiber link.

5.  ()  The receiver of claim 1, where the RF frequency is controlled

6.  () 

7.  ()  The receiver of claim 1, where the 

8.  () 

9.  ()  The receiver of claim 5, where the local oscillator light center frequency is adjusted to reduce bit error rate performance of the receiver.

10.  ()  The receiver of claim 1, where the electrical filter is at least one a high-pass filter, a band-pass filter, and a low-pass filter.

11.  ()  The receiver of claim 10, where the an upper and a lower sideband of the RF electrical signal.

12.  ()  The receiver of claim 11light center frequency is controlled 

13.  ()  A method of receiving an optical signal having a center frequency and carrying information comprising:
providing, via at least one local oscillator, local oscillator light at a local oscillator center frequency,
combining, via an optical combiner, the optical signal with the local oscillator light to output a combined optical signal,
converting, via an opto-electrical converter, the combined optical signal into a corresponding a radio frequency (“RF”) electrical signal at an RF frequency having upper and lower sidebands carrying the information,
filtering, via an , the filter introducing a group delay variation into the RF electrical signal
adjusting the local oscillator light frequency, so group delay variation in the RF electrical signal is at least offset in part by the group delay introduced by the electrical filter; and
rectifying, via a rectifier, the electrical signal into a baseband electrical signal carrying the information.

14.  ()  

15.  ()  

16.  ()  

17.  ()  The method of claim 13, where
the local oscillator light center frequency is adjusted to reduce a bit error rate measurement of the information.

18.  ()  An optical transmission system comprising:
an optical transmitter to transmit an optical signal having a center frequency and carrying information; and
an optical receiver to receive the optical signal, the optical receiver including
an optical signal input to receive the optical signal from the transmitter;
at least one local oscillator providing local oscillator light having a local oscillator center frequency;
an optical combiner combining the optical signal provided to a first optical input from the optical signal input with the local oscillator light provided to a second input from the at least one local oscillator, and outputting a combined optical signal including the optical signal and the local oscillator light,
a radio frequency (“RF”) electrical signal having a RF frequency equal to the frequency difference between the optical signal center frequency and the local oscillator center frequency;
a filter electrically connected to the RF electrical signal from the opto-electrical converter to shape the RF electrical signal as a function of the frequency of the RF electrical signal; 
a local oscillator controller to adjust the local oscillator light center frequency to control the frequency of the RF electrical signal, so group delay variation in the RF electrical signal is at least partially offset by the group delay variation introduced by the filter; and
a rectifier to rectify the RF electrical signal from the filter into a baseband electrical signal carrying the information.

19.  ()  The system of claim 18, where
the filter is at least one of a high-pass, bandpass, or low-pass filter to at least substantially remove one of an upper and a lower sideband of the RF electrical signal and to output one of a vestigial sideband signal (“VSB”) and single sideband signal (“SSB”) 
the local oscillator controller further adjusts the local oscillator frequency to control the frequency of the RF electrical signal relative to a passband of the filter.

20.  ()  The system of claim 18, where
the filter is an all-pass filter that introduces group delay into the RF signal.



an intermediate filter electrically connected to the RF electrical signal output to at least substantially remove one of an upper and a lower sideband of a RF electrical signal from the RF electrical signal output and to output one of a vestigial sideband signal and single sideband signal RF electrical signal. 

22.  ()  The method of claim 13, where filtering includes
filtering, via an intermediate filter, the RF electrical signal to at least substantially remove one of an upper and a lower sideband of the RF signal and to output one of a vestigial sideband signal and single sideband signal RF signal.

23.  ()  The receiver of claim 1, where the group delay variation introduced by the electrical filter is monotonous over a RF frequency range. 

24.  ()  The receiver of claim 23, where the monotonous group delay variation is 2 ps/GHz. 

25.  ()  The receiver of claim 1, where the group delay variation introduced by the electrical filter is nonlinear over a RF frequency range. 

26.  ()  The receiver of claim 25, where the group delay variation introduced by the electrical filter has a steeper variation at 35 GHz than at 20 GHz. 

27.  ()  The receiver of claim 1, where at least part of the group delay variation in the RF electrical signal is a result of chromatic dispersion of the optical signal. 

Summary
Cancel claims 2, 3, 6, 8, 14-16

New claims 21-27

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11 November, 2020 and 11 November, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter


Claims 1, 4-5, 7, 9-13 and 17-27 are allowed. 
Claims 2, 3, 6, 8 and 14-16 are canceled.

The following is an examiner’s statement for reasons of allowance because the prior art of records such as (US 7209660 B10) Ting K. Yee et al.; (US 2010/0196013 A1) James D. Franklin; (US 8,463,142 B2) Chan Zhao et al.; has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, An optical receiver comprising:
at least one local oscillator providing local oscillator light having a local oscillator center frequency;
an optical combiner having a first input, a second input, and at least one output, the optical 
an opto-electrical converter having an input optically connected to the at least one output of the optical combiner, and a radio frequency (“RF”) electrical signal output, the opto-electrical converter converting the combined optical signal to a RF electrical signal at a RF frequency;
an electrical filter having an input electrically connected to receive the RF electrical signal having an output, the electrical filter introducing a group delay variation to the RF electrical signal; and
a rectifier having an input electrically connected to the output of the electrical filter and to rectify the RF electrical signal into a baseband electrical signal carrying the information,
wherein the local oscillator light center frequency being controlled relative to the optical signal center frequency to control the frequency of the RF electrical signal, so group delay variation in the RF electrical signal is at least partially offset by the group delay variation introduced by the filter.


Regarding claim 13, A method of receiving an optical signal having a center frequency and carrying information comprising:
providing, via at least one local oscillator, local oscillator light at a local oscillator center frequency,

converting, via an opto-electrical converter, the combined optical signal into a corresponding a radio frequency (“RF”) electrical signal at an RF frequency having upper and lower sidebands carrying the information,
filtering, via an electrical filter, the RF electrical signal, the filter introducing a group delay variation into the RF electrical signal; 
adjusting the local oscillator light frequency, so group delay variation in the RF electrical signal is at least offset in part by the group delay introduced by the electrical filter; and
rectifying, via a rectifier, the RF electrical signal into a baseband electrical signal carrying the information.
Regarding claim 18, An optical transmission system comprising:
an optical transmitter to transmit an optical signal having a center frequency and carrying information; and
an optical receiver to receive the optical signal, the optical receiver including
an optical signal input to receive the optical signal from the transmitter;
at least one local oscillator providing local oscillator light having a local oscillator center frequency;
an optical combiner combining the optical signal provided to a first optical input from the optical signal input with the local oscillator light provided to a second input from the at least one local oscillator, and outputting a combined optical signal including 
an opto-electrical converter having an optical signal input to receive the combined optical signal from the output of the optical combiner, and output a radio frequency (“RF”) electrical signal having a RF frequency equal to the frequency difference between the optical signal center frequency and the local oscillator center frequency;
a filter electrically connected to the RF electrical signal from the opto-electrical converter to shape the RF electrical signal as a function of the frequency of the RF electrical signal; 
a local oscillator controller to adjust the local oscillator light center frequency to control the frequency of the RF electrical signal, so group delay variation in the RF electrical signal is at least partially offset by the group delay variation introduced by the filter; and
a rectifier to rectify the RF electrical signal from the filter into a baseband electrical signal carrying the information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
US 7447436 B2		Yee; Ting K. et al.  
US 7536108 B2		Hirano; Akira et al.  
US 20130136451 A1		Yoshida; Tsuyoshi et al.                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636